ELECTRONIC CITATION: 2012 FED App. 0011P (6th Cir.)
                               File Name: 12b0011p.06

           BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: CHARLES KASSICIEH,                       )
                                                )
            Debtor.                             )
______________________________________          )
                                                )
CHARLES KASSICIEH,                              )
                                                )
             Plaintiff-Appellant,               )           No. 12-8015
                                                )
             v.                                 )
                                                )
EUGENE F. BATTISTI, JR.,                        )
                                                )
            Defendant-Appellee.                 )
______________________________________          )
                                                )


                       Appeal from the United States Bankruptcy Court
                              for the Southern District of Ohio
                           Case No. 07-54523; Adv. No. 08-2250

                                Argued: November 13, 2012

                           Decided and Filed: November 27, 2012

      Before: EMERSON, HARRIS, and McIVOR, Bankruptcy Appellate Panel Judges.

                                    ____________________

                                         COUNSEL

ARGUED: Michael T. Gunnar, Hilliard, Ohio, for Appellant. Judith M. McInturff, Columbus,
Ohio, for Appellee. ON BRIEF: Michael T. Gunnar, Hilliard, Ohio, for Appellant. Judith M.
McInturff, Columbus, Ohio, for Appellee.
Case No. 12-8015
In re: Kassicieh

                                     ____________________

                                           OPINION
                                     ____________________


       ARTHUR I. HARRIS, Bankruptcy Appellate Panel Judge. This appeal presents the issue of
whether fees owed to a court-appointed guardian ad litem constitute a “domestic support obligation”
under Section 101(14A) of the Bankruptcy Code and are therefore a nondischargeable debt. After
reviewing the record, the parties’ briefs, and applicable law, and after the benefit of oral argument,
the Panel concludes that the bankruptcy court did not err in determining that the fees owed to the
guardian ad litem constitute a “domestic support obligation.” Accordingly, the fees owed are
nondischargeable under Section 523(a)(5) of the Bankruptcy Code, and we affirm for the reasons
stated in the bankruptcy court’s well-written opinion entered on March 30, 2012, In re Kassicieh,
467 B.R. 445 (Bankr. S.D. Ohio 2012).




                                                 -2-